Appellant was convicted of sodomy, and his punishment assessed at five years confinement in the penitentiary.
The main grounds set up in the motion for new trial are based upon the alleged insufficiency of the evidence to support the conviction, and newly discovered testimony. The statement of facts is not signed by the attorneys nor approved by the trial judge; therefore can not be considered. *Page 466 
In the absence of the statement of facts we are unable to decide either of the questions presented. In order to ascertain whether the alleged newly discovered evidence is in fact such, or that it has any material bearing upon the case, if newly discovered, we must have the evidence before us. As presented no error is made to appear, and the judgment is affirmed.
Affirmed.
                          ON REHEARING.